Exhibit 10.2

 



CLIENT CONSULTING AGREEMENT

 

Agreement No: 180505-2

 

This Consulting Agreement (this “Agreement”) is made as of May 5, 2018 by and
between Ms Xizhen Zhu (the “Representative”) and AllyMe Holding Inc., a Delaware
(USA) corporation (“CONSULTANT”) with respect to consulting services to be
provided to the following Client (“Client”) (each a “Party” and collectively
referred to hereafter as the “Parties”).

 

RE: Name of Client: [JS Beauty Land Network Technology Inc]

 

RECITALS

 

WHEREAS, Ms Xizhen Zhu is a financial services Representative located in China
which has clients which desire to become publicly-reporting companies in the
United States.

 

WHEREAS, CONSULTANT has substantial experience and contacts with legal and
accounting professionals and securities trading institutions in the United
States which can support efforts by the Representative’s clients to become
publicly-reporting companies in the United States and to achieve public listing
with US securities regulatory authorities including but not limited to the U.S.
Securities and Exchange Commission;

 

WHEREAS, to facilitate Representative in supporting its clients obtaining
publicly- reporting status and public listing in the United States, the
Representative desires to engage CONSULTANT to provide the services specified in
this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties, intending to be legally
bound, hereby agree in good faith as follows:

 

1.  Services. CONSULTANT (in conjunction with its professional advisors) will
serve as an advisor to the Representative and its clients. The specific services
which CONSULTANT shall provide to the Client under this Agreement, shall include
the following:

 

(a)  CONSULTANT will familiarize himself to the extent it deems appropriate with
the business, operations, financial condition and prospects of the
Representative’s specified clients and review their overall strategic plans;

 

(b)  CONSULTANT will introduce the Representative and its clients to well-
qualified professionals in the United States that are engaged in the securities
practice including attorneys, accountants, market makers, financial printers,
public relations professionals and others;

 

 

 

 



(c)  CONSULTANT will assist the Representative and its clients in the engagement
of the aforementioned professionals on agreeable terms and will generally
supervise the process of the clients working with the professionals in their
efforts to achieve a satisfactory desired result;

 

(d)  For the avoidance of doubt, under this Consulting Agreement CONSULTANT will
not have the authority to bind the Representative or any of its clients.

 

(e)  CONSULTANT is not a licensed broker-dealer in the United States or
elsewhere. Under no circumstances will CONSULTANT engage in any activities which
would require licensure as a broker-dealer or otherwise. CONSULTANT shall at all
times be an independent contractor and not an employee of the Representative or
any of its clients.

 

(f)  The consulting services to be provided under this Agreement shall commence
within 30 days of the execution of this Agreement. All Professional services
(including but not limited to legal, accounting, financial printing and the
like) will be provided pursuant to separate agreements between the Client and
the professionals and such services shall be governed by such agreements and not
this Agreement.

 

2.  Term and Termination.

 

(a) The term of this engagement shall be for a period of one (1) month
commencing with the date of this Agreement (“Initial Term”) and may be extended
upon the mutual written agreement of the Parties.

 

(b) When the CONSULTANT have engaged legal counsel and auditor/accountant, the
whole service in this Agreement are completed.

 

(c) the CONSULTANT may continue serve the Client with the legal counsel and
auditor/accountant, and will sign other agreement that are not involving in this
Agreement.

 

3.  Fees. In consideration for CONSULTANT providing the services set forth in
Section 1 above, the Representative will pay to CONSULTANT.

 

(a)  A service fee (“Service Fee”) of US$10,000.00 which shall be payable as
follows:

 

US$10,000.00 when the CONSULTANT engages legal counsel and auditor/accountant;

 

(b)  All Service Fees shall be non-refundable.

 

(c)  The Service Fee does NOT include (a) the fees of any professionals,
companies or services engaged by the Representative (or Client or the
CONSULTANT) to provide services of any description to the Representative, Client
or CONSULTANT and (b) any out-of-pocket expenses incurred by any party in
connection with any of the activities detailed in this Agreement.

 



2

 



 



(d)  During Initial Term of this Agreement (or any extension thereof), if Client
terminates this Agreement or, for reasons related to the Client, the Client is
unable to complete a going public transaction, Client shall pay the CONSULTANT
an additional non-fundable of service fee of US$10,000.00.

 

4.  Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable overnight courier service, in each case to the intended recipient as
set forth below:

 



  If to the Representative:          

23E Caifu Building, Futian Shenzhen

China

    Att: Xizhen Zhu           If to the CONSULTANT: Copy to:     AllyMe Holding
Inc. Law Offices of Robert Diener   506 Enterprise Ave, 41 Ulua Place  
Kitimat,BC, Canada Haiku, HI 96708   Att: Chunxia Jiang Attention: Robert
Diener, Esq.





 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.

 

5.  Indemnification. The Representative shall indemnify CONSULTANT, and hold it
harmless, to the maximum extent permitted under applicable law, if it is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, other than an action by or in the right of the Representative or
its affiliates, by reason of the fact that the CONSULTANT is or was serving at
the request of the Representative as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against all expenses, including attorneys’ fees, judgments, fines and amounts
paid in settlement. Expenses incurred by the Executive in defending a civil or
criminal action, suit or proceeding referenced herein shall be promptly and
timely paid by the Representative in advance of the final disposition of such
action, suit or proceeding at the written request of the CONSULTANT, provided
the CONSULTANT agrees to repay such amount to the extent that it is ultimately
determined that the CONSULTANT is not entitled to indemnification. The right to
indemnification or advances as provided by this Agreement shall be enforceable
by the CONSULTANT in any court of competent jurisdiction. The CONSULTANT ’s
expenses incurred in connection with successfully establishing the CONSULTANT ’s
right to indemnification or advances, in whole or in part, in any civil or
criminal action, suit or proceeding shall also be indemnified by the
Representative. Notwithstanding any other provision of this Agreement, the
Representative hereby agrees to indemnify the CONSULTANT to the full extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Representative’s
Certificate of Incorporation, the Bylaws or by statute. The indemnification
provided by this Agreement shall not be deemed exclusive of any rights to which
the CONSULTANT may be entitled under the Representative’s Certificate of
Incorporation, the Bylaws, any agreement, any vote of shareholders or directors,
the Delaware General Corporation Law, or otherwise. The indemnification provided
under this Agreement shall continue to remain valid and enforceable by the
CONSULTANT even though this Agreement has terminated.

 



3

 



 



6. Confidential Information. CONSULTANT, by reason of its relationship with the
Representative and during the term of this Agreement, has and will develop, have
access to and become acquainted with various trade secrets and other
confidential information which are owned by Representative and its clients and
which are regularly used in the operation of its business. CONSULTANT will not
disclose such trade secrets and confidential information, directly or
indirectly, or use them in any way, either during the term of this Agreement or
at any time thereafter, except as required by this Agreement. All files,
contracts, manuals, reports, letters, forms, documents, notes, notebooks, lists,
records, documents, customer lists, vendor lists, purchase information, designs,
computer programs and similar items and information relating to the businesses
of such entities, whether prepared by CONSULTANT or otherwise and whether now
existing or prepared at a future time, coming into his possession will remain
the exclusive property of Representative. Further, CONSULTANT, in the course of
his duties, will have access to and become acquainted with confidential
financial, accounting, statistical and personal data of customers of
Representative and of its and their affiliates. All confidential data will not
be disclosed, directly or indirectly, or used by CONSULTANT in any way unless
directed by a federal or state agency, either during the term of this Agreement
or at any time thereafter. Notwithstanding the foregoing, CONSULTANT will have
the right to provide similar services to other companies which are not
competitive with the Representative.



 

7.  Miscellaneous.

 



(a)  Entire Agreement. This Agreement constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements or representations
by or among the Parties, written or oral, with respect to the subject matter
hereof.

 

(b)  Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party.

 

(c)  Counterparts and Facsimile Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature.

 



4

 



 



(d)  Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(e)  Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the internal laws of China. If there is a dispute
between the parties, it would be the intent of the parties to settle it through
friendly negotiation. If the dispute cannot be settled, the matter will be
submitted to arbitration to be conducted by the Arbitration Institution of
Shenzhen, China. The results of the arbitration shall be deemed final in all
respects.

 

(f)  Amendments and Waivers. The Parties may mutually amend any provision of
this Agreement at any time during the term of this Agreement prior to the
termination of this Agreement. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties. No
waiver of any right or remedy hereunder shall be valid unless the same shall be
in writing and signed by the party giving such waiver. No waiver by any party
with respect to any default, misrepresentation or breach of warranty or covenant
hereunder shall be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

 

(g)  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

(h)  Construction. The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any party. Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise.

 

(i)  Remedies. In the event of any dispute under this Agreement, the prevailing
party shall be entitled to recover its costs incurred in connection with the
resolution thereof, including reasonable attorneys’ fees.





 



5

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first written above.

 



The Representative       By: /s/ Xizhen Zhu   Name:  Xizhen Zhu   Title:
President         AllyMe Holding Inc.       By: /s/ Chunxia Jiang   Name:
Chunxia Jiang   Title: Director  

 



6

 

  



EXTENSION OF CLIENT CONSULTING AGREEMENT

 

This EXTENSION OF CLIENT CONSULTING AGREEMENT (this “Extension”) is made as of
July 30, 2018 (the “Effective Date”), by and between AllyMe Holding, Inc., a
Delaware corporation (the “Company”), and Xizhen Zhu (the “Client”).

 

RECITALS

 

WHEREAS, on May 5, 2018, the Company and Client entered into a Client Consulting
Agreement, for the benefit of JS Beauty Land Network Technology Inc. (the
“Original Agreement”).

 

WHEREAS, pursuant to Section 2 of the Original Agreement, the Company and the
Client wish to extend the Term of the Original Agreement (as defined in the
Original Agreement) in accordance with the terms and conditions provided in this
Extension.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree to the following:

 

1.  Extension of Term; Termination. The terms of the Original Agreement are
hereby amended such that the Term of the Original Agreement shall be for a
period of 1 year, and shall automatically be renewed for successive 1 year
periods unless terminated by mutual agreement of the Parties or if one party
gives the other party 30 days’ notice of termination.

 

2.  Effect of Amendment. Except as amended as set forth above, the terms of the
Original Agreement shall continue in full force and effect.

 

3.  Governing Law. This Amendment shall be governed by and construed under the
laws of the State of Delaware.

 

4.  Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 



7

 

 



SIGNATURES

 

In Witness Whereof, each of the parties has executed this Extension, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

Client:   Company:     Allyme holding, inc.       /s/ Xizhen Zhu   By: /s/
Chunxia Jiang Xizhen Zhu     Chunxia Jiang, President

 



8

 